SEVENTH AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this "Amendment") is dated March 30, 2006 (the "Effective Date"), and
entered into by and among MMI PRODUCTS, INC., a Delaware corporation ("MMI"),
MMI MANAGEMENT SERVICES LP, a Delaware limited partnership ("Partnership"), MMI
MANAGEMENT INC., a Delaware corporation ("Management") (MMI, Partnership and
Management being hereinafter individually and collectively referred to as
"Existing Borrower"), IVY STEEL & WIRE, INC., a Delaware corporation f/k/a
Structural Reinforcement Products, Inc. ("SRP") (Existing Borrower and SRP being
hereinafter individually and collectively, unless the context otherwise
requires, referred to as "Restated Borrower"), MMI STRANDCO, LP, a Delaware
limited partnership ("StrandCo") (Restated Borrower and StrandCo being
hereinafter, individually and collectively, unless the context otherwise
requires, referred to as Borrower"), BANK OF AMERICA, N.A. successor by
assignment to Banc of America Leasing & Capital, LLC, successor to Fleet Capital
Corporation ("BABC"), GE BUSINESS CAPITAL CORPORATION, successor to Transamerica
Business Capital Corporation, a Delaware corporation formerly known as
Transamerica Business Credit Corporation ("GE"), THE CIT GROUP/BUSINESS CREDIT,
INC., a New York corporation ("CIT") (BABC, GE and CIT are collectively referred
to as "Lenders" or each individually a "Lender"), and BABC, as collateral agent
for Lenders ("Collateral Agent").

A. Borrowers, Lenders and Collateral Agent are parties to that certain Second
Amended and Restated Loan and Security Agreement, dated as of October 30, 2001
(as amended from time to time, the "Loan Agreement").

B. The parties hereto desire to amend the Loan Agreement and the other Loan
Documents as further described below.

NOW, THEREFORE,

in consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:



 

ARTICLE I.
Definitions

ARTICLE 1.1. Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.

ARTICLE 2.
Amendments

ARTICLE 2.1. Amendment of Section 11.1(F) of the Loan Agreement. Section 11.1(F)
of the Loan Agreement is hereby deleted in its entirety and the following
substituted in lieu thereof:

"(F) Intentionally Omitted."

 

ARTICLE 3.
Conditions Precedent

ARTICLE 3.1. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lenders:

Collateral Agent shall have received on behalf of the Lenders, each in form and
substance satisfactory to Collateral Agent, in its sole discretion:

a fully executed copy of this Amendment;

a consent, ratification and release executed by Guarantors, in form and
substance satisfactory to Lenders; and

such additional documents, instruments and information as Collateral Agent,
Lenders or their legal counsel may request.

The representations and warranties contained herein and in the Loan Agreement
and the Other Agreements, as each is amended hereby, shall be true and correct
as of the date hereof, as if made on the date hereof.

No Default or Event of Default shall have occurred and be continuing, unless
such Event of Default has been specifically waived in writing by Lenders.

Collateral Agent shall have received payment, in immediately available funds, of
a $25,000 amendment fee for further distribution to Lenders in accordance with
their respective Revolving Credit Percentages, which fee shall be due and
payable and shall be fully earned as of the date of execution of this Amendment.

All corporate proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Collateral Agent, Lenders and their
legal counsel.

ARTICLE 4.
No Waiver

ARTICLE 4.1. Nothing contained herein shall be construed as a waiver by
Collateral Agent or Lenders of any covenant or provision of the Loan Agreement,
the Other Agreements, this Amendment, or of any other contract or instrument
among Borrowers, Collateral Agent and/or Lenders, and the failure of Collateral
Agent or Lenders at any time or times hereafter to require strict performance by
Borrowers of any provision thereof shall not waive, affect or diminish any right
of Collateral Agent or Lenders to thereafter demand strict compliance therewith.
Collateral Agent and Lenders hereby reserve all rights granted under the Loan
Agreement, the Other Agreements, this Amendment and any other contract or
instrument among Borrowers, Collateral Agent and Lenders.

ARTICLE 5.
Ratifications, Representations and Warranties

ARTICLE 5.1. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the Other Agreements, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Loan Agreement
and the Other Agreements are ratified and confirmed and shall continue in full
force and effect. Borrowers, Collateral Agent and Lenders agree that the Loan
Agreement and the Other Agreements, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

ARTICLE 5.2. Representations and Warranties. Each Borrower hereby represents and
warrants to Collateral Agent and Lenders that (a) the execution, delivery and
performance of this Amendment and any and all Other Agreements executed and/or
delivered in connection herewith have been authorized by all requisite corporate
action on the part of such Borrower and will not violate the Certificate of
Incorporation or Bylaws of such Borrower; (b) the representations and warranties
contained in the Loan Agreement, as amended hereby, and any Other Agreement are
true and correct on and as of the date hereof and on and as of the date of
execution hereof as though made on and as of each such date; (c) no Default or
Event of Default under the Loan Agreement, as amended hereby, has occurred and
is continuing, unless such Default or Event of Default has been specifically
waived in writing by Collateral Agent and Lenders; (d) such Borrower is in full
compliance with all covenants and agreements contained in the Loan Agreement and
the Other Agreements, as amended hereby; and (e) no Borrower has amended its
constituent organizational documents since the date of execution of the Sixth
Amendment to Second Amended and Restated Loan and Security Agreement dated
November 11, 2005, by and among Borrower, Lenders and Collateral Agent.

ARTICLE 6.
Miscellaneous Provisions

ARTICLE 6.1. Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Other Agreement, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Other Agreements,
and no investigation by Collateral Agent or Lenders or any closing shall affect
the representations and warranties or the right of Collateral Agent or Lenders
to rely upon them.

ARTICLE 6.2. Reference to Loan Agreement. Each of the Loan Agreement and the
Other Agreements, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Loan Agreement, as amended hereby, are hereby amended so that
any reference in the Loan Agreement and such Other Agreements to the Loan
Agreement shall mean a reference to the Loan Agreement as amended hereby.

ARTICLE 6.3. Expenses of Collateral Agent and Lenders. As provided in the Loan
Agreement, each Borrower agrees to pay on demand all costs and expenses incurred
by Collateral Agent and Lenders in connection with the preparation, negotiation,
and execution of this Amendment and the Other Agreements executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Collateral Agent's and
Lenders' legal counsel, and all costs and expenses incurred by Collateral Agent
and Lenders in connection with the enforcement or preservation of any rights
under the Loan Agreement, as amended hereby, or any Other Agreements, including,
without limitation, the costs and fees of Collateral Agent's and Lenders' legal
counsel.

ARTICLE 6.4. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

ARTICLE 6.5. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Collateral Agent, Lenders and Borrowers and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of Collateral Agent.

ARTICLE 6.6. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument.

ARTICLE 6.7. Effect of Waiver. No consent or waiver, express or implied, by
Collateral Agent or Lenders to or for any breach of or deviation from any
covenant or condition by Borrowers shall be deemed a consent to or waiver of any
other breach of the same or any other covenant, condition or duty.

ARTICLE 6.8. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

ARTICLE 6.9. Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

ARTICLE 6.10. Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM COLLATERAL AGENT OR LENDERS. EACH BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND
LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST COLLATERAL AGENT AND/OR LENDERS, THEIR PREDECESSORS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

ARTICLE 6.11. Final Agreement. THE LOAN AGREEMENT AND THE OTHER AGREEMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER AGREEMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWERS AND
MAJORITY LENDERS.

IN WITNESS WHEREOF, this Amendment has been executed on the date first
above-written, to be effective upon satisfaction of the conditions set forth
herein.

BORROWERS

:

MMI PRODUCTS, INC.


By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Treasurer & Secretary



MMI MANAGEMENT SERVICES LP


By: MMI PRODUCTS, INC.,
its General Partner


By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Treasurer & Secretary



MMI MANAGEMENT INC.




By: /s/ David L. Kelly
Name: David L. Kelly
Title: President



IVY STEEL & WIRE, INC.




By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Treasurer & Secretary



MMI STRANDCO, LP



By: MMI STRANDCO GP, LLC,
its General Partner

By: MMI PRODUCTS, INC.,
its General Partner



By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Treasurer & Secretary



LENDERS

:

BANK OF AMERICA, N.A.


By: /s/ Hance VanBerber
Name: Hance VanBerber
Title: Sr. Vice President



GE BUSINESS
CAPITAL CORPORATION



By: /s/ Robert M. Kadlick
Name: Robert M. Kadlick
Title: Duly Authorized Signatory



 

THE CIT GROUP/BUSINESS CREDIT, INC.

By: /s/ Alan R. Schnacke
Name: Alan R. Schnacke
Title: Vice President

 

COLLATERAL AGENT:

BANK OF AMERICA, N.A.




By: /s/ Hance VanBerber
Name: Hance VanBerber
Title: Sr. Vice President



CONSENT, RATIFICATION AND RELEASE

Each of the undersigned, hereby consents to the terms of the within and
foregoing Amendment, confirms and ratifies the terms of its guaranty agreement,
and acknowledges that its guaranty agreement is in full force and effect, that
it has no defense, counterclaim, set-off or any other claim to diminish its
liability under such document, that its consent is not required to the
effectiveness of the within and foregoing document, and that no consent by it is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Loans, the Collateral, or any of
the Other Agreements. EACH OF THE UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE UNDERSIGNED MAY NOW OR HEREAFTER HAVE AGAINST
COLLATERAL AGENT OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

GUARANTORS

:

MERCHANTS METALS HOLDING COMPANY


By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Treasurer & Secretary



MMI MANAGEMENT SERVICES LP


By: MMI PRODUCTS, INC.,
its General Partner


By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Treasurer & Secretary



MMI MANAGEMENT INC.




By: /s/ David L. Kelly
Name: David L. Kelly
Title: President



IVY STEEL & WIRE, INC.




By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Treasurer & Secretary



 

MMI STRANDCO, LP



By: MMI STRANDCO GP, LLC,
its General Partner

By: MMI PRODUCTS, INC.,
its General Partner



By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Treasurer & Secretary

